—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered September 16, 1996, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Although labeled as motions to dismiss the indictment on constitutional speedy trial grounds, neither defendant’s pro se motion nor defense counsel’s motion addressed the constitutional issues. Instead, defendant argued that the People had failed to exercise “due diligence” pursuant to CPL 30.30 in attempting to locate him. Having failed to allege, as he does now, that the trial court should have dismissed the indictment based on the factors set forth in People v Taranovich (37 NY2d 442), defendant has failed to preserve his current claim for this Court’s review (People v Rowe, 244 AD2d 295, lv denied 91 NY2d 930; People v LaCart, 235 AD2d 291, lv denied 89 NY2d 1037). In any event, the 15V2 month delay did not deprive defendant of his constitutional right to a speedy trial, particularly since the delay was caused by defendant’s failure to return to court and his subsequent attempts to avoid prosecution by his use of different names and birth dates (People v Singleton, 195 AD2d 339; see also, People v Taranovich, supra). Concur— Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.